UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4240


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

REBECCA FOWLER FAIRCLOTH,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:12-cr-00058-GMG-DJJ-4)


Submitted:   October 10, 2013             Decided:   October 21, 2013


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William T. Rice, Martinsburg, West Virginia, for Appellant.
Stephen Donald Warner, Assistant United States Attorney, Elkins,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rebecca Fowler Faircloth appeals the fifty-seven-month

sentence imposed following her guilty plea to distribution of

cocaine      base,    in     violation    of       21   U.S.C.    § 841(a)(1)      (2006).

Faircloth’s     counsel        has   filed     a    brief     pursuant    to    Anders   v.

California, 386 U.S. 738 (1967), concluding that there are no

meritorious          issues     for      appeal         but      questioning       whether

Faircloth’s 1996 state conviction for uttering — for which she

was sentenced to one to ten years’ imprisonment — was improperly

counted in determining her criminal history score.                              Faircloth

was notified of her right to file a supplemental pro se brief

but has not done so.            Following careful review of the record, we

affirm.

              Because Faircloth did not object at sentencing to the

assessment      of      criminal       history          points    for     her    uttering

conviction, our review is for plain error.                       See United States v.

Olano, 507 U.S. 725, 731-32 (1993).                      A defendant receives three

criminal history points for a prior sentence that exceeded one

year   and    one     month    of    imprisonment        “that    was    imposed   within

fifteen years of the defendant’s commencement of the instant

offense.”             U.S.     Sentencing           Guidelines      Manual       (“USSG”)

§ 4A1.2(e)(1) (2012); see USSG § 4A1.1(a).                        Also counted is any

such sentence, “whenever imposed, that resulted in the defendant

being incarcerated during any part of such fifteen-year period.”

                                               2
USSG     § 4A1.2(e)(1).             The      unrefuted           presentence             report

establishes      that,     within    the     fifteen-year             look-back        period,

Faircloth      was    incarcerated       pursuant        to     the       sentence      imposed

following       her    uttering     conviction.                 We        therefore     reject

Faircloth’s challenge to the district court’s calculation of her

criminal history score.

               In accordance with Anders, we have reviewed the record

and have found no meritorious issues.                      We therefore affirm the

district court’s judgment.                This court requires that counsel

inform    Faircloth,       in    writing,       of   the      right       to    petition    the

Supreme    Court      of   the   United     States     for      further         review.      If

Faircloth       requests     that    a    petition         be    filed,         but    counsel

believes that such a petition would be frivolous, then counsel

may     move     in    this      court      for       leave          to     withdraw       from

representation.        Counsel’s motion must state that a copy thereof

was served on Faircloth.

               We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented        in       the    materials

before    this    court    and    argument       would     not       aid    the      decisional

process.

                                                                                       AFFIRMED




                                            3